
	

113 HR 4829 IH: ROAD Act of 2014
U.S. House of Representatives
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4829
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2014
			Mr. Butterfield (for himself, Mr. Jones, Mr. Price of North Carolina, Mr. Coble, Mr. McIntyre, Mr. Meadows, and Mrs. Ellmers) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Intermodal Surface Transportation Efficiency Act of 1991 with respect to high priority
			 corridors on the National Highway System, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Route to Opportunity And Development Act of 2014 or the ROAD Act of 2014.
		2.High priority corridors on National Highway System
			(a)In generalSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended by
			 striking paragraph (13) and inserting the following:
				
					(13)Raleigh-Norfolk Corridor from Raleigh, North Carolina, through Rocky Mount, Williamston, and
			 Elizabeth City, North Carolina, to Norfolk, Virginia..
			(b)Inclusion of certain route segments on interstate systemSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 is amended by
			 inserting subsection (c)(13), after subsection (c)(9),.
			
